Citation Nr: 1531560	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for pernicious anemia.

2. Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is warranted in this claim.

In an August 2012 letter, the Veteran's former representative noted that the Veteran had recently been approved for disability benefits from the Social Security Administration (SSA).  Similarly, an April 2014 memorandum from a VA Vocational Rehabilitation and Employment (VR&E) Counselor notes that the Veteran received Social Security disability (SSDI) benefits.  

While the Veteran's former representative submitted a copy of the SSA decision awarding disability benefits, review of the claims file indicates that the records associated with the award of such benefits have not been obtained.  VA has an obligation to obtain SSA records associated with a veteran's claim for SSDI benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1. 1. The RO should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file. 

2.  When the development requested has been completed, the RO should readjudicate the appeal in light of any additional evidence added to the claims file. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




